Exhibit 10.6

 

 

AGREEMENT OF SALE AND PURCHASE

 

UNIVERSITY PHYSICIAN GROUP

D/B/A WAYNE STATE UNIVERSITY  PHYSICIAN GROUP (SELLER)

 

&

 

DOC-WSUPG TROY MOB, LLC (BUYER)

 

PROPERTY:                                                                    
1420 STEPHENSON HIGHWAY TROY, MICHIGAN

 

 

EFFECTIVE DATE:                          SEPTEMBER 8, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CONTENTS

 

PAGE

 

 

 

 

1.

Agreement to Sell and Purchase

 

1

2.

Purchase Price

 

2

3.

Closing

 

2

4.

Title

 

3

5.

Representations and Warranties

 

4

6.

Conditions of Buyer’s Obligations

 

8

7.

Possession

 

12

8.

Prorations and Charges

 

12

9.

Condemnation; Rezoning, Historic Designation

 

14

10.

Default by Buyer

 

14

11.

Default by Seller

 

15

12.

Risk of Loss

 

15

13.

Brokerage

 

15

14.

Operation of the Property Prior to Closing

 

16

15.

Notice

 

17

16.

Indemnity by Seller

 

18

17.

Further Assurances

 

18

18.

Like Kind Exchanges

 

18

19.

Miscellaneous

 

19

20.

Disclosure

 

20

21.

Cooperation with S-X 3-14 Audit

 

20

 

EXHIBIT “A”

-

LEGAL DESCRIPTION

 

 

 

EXHIBIT “B”

-

ESCROW AGREEMENT

 

 

 

EXHIBIT “C”

-

SNDA

 

 

 

EXHIBIT “D”

-

TENANT ESTOPPEL CERTIFICATE

 

 

 

EXHIBIT “E”

-

NON-FOREIGN PERSON CERTIFICATION

 

 

 

EXHIBIT “F”

-

REPRESENTATION LETTER

 

 

 

EXHIBIT “G”

-

AUDIT INQUIRY LETTER

 

 

 

EXHIBIT “H”

-

AUDIT LETTER RESPONSE

 

 

 

Schedule 1(b)

 

List of Personal Property

 

 

 

Schedule 1(c)

 

List of Contract Rights

 

 

 

Schedule 1(d)

 

List of Records and Plans

 

 

 

Schedule 1(e)

 

List of Guarantees and Warranties

 

ii

--------------------------------------------------------------------------------


 

Schedule 1(f)

 

List of Licenses and Permits

 

 

 

Schedule 6(h)

 

Disclosure Materials

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made by and between
UNIVERSITY PHYSICIAN GROUP, D/B/A WAYNE STATE UNIVERSITY PHYSICIAN GROUP, a
Michigan nonprofit corporation (“Seller”), and DOC-WSUPG TROY MOB, LLC, a
Wisconsin limited liability company or its assignee or nominee (“Buyer”).  This
Agreement is to be effective as of the date on which Buyer receives this
Agreement and the Escrow Agreement (as defined below) executed by Seller and
Buyer (the “Effective Date”).  Buyer shall provide Seller with written notice of
the Effective Date of this Agreement.

 

In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Agreement to Sell and Purchase.  Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller the Property,
subject to the terms and conditions of this Agreement.  For the purposes of this
Agreement, the term “Property” shall mean and include the following:

 

(a)                         All of that certain real property legally described
in the attached Exhibit “A”, including, without limitation, the land, buildings,
improvements, fixtures (including, without limitation, the sprinkling, plumbing,
heating, cooling, ventilating, air conditioning, electrical, lighting and other
systems), easements and all other right, title and interest appurtenant and
otherwise relating thereto (collectively, the “Real Property”).

 

(b)                         All of Seller’s right, title and interest in and to
all of the personal property attached to or located on or directly used in
connection with the operation of the Real Property, including, without
limitation, furniture, furnishings, fittings, appliances, machinery and
equipment, building materials, operating inventories and supplies; all of which
are listed on attached Schedule 1(b), but excluding all personal property used
in the administration and delivery of any medical and health services within the
Real Property (collectively, the “Personal Property”).

 

(c)                          All of Seller’s right, title and interest in and to
all leases, contracts and other agreements incident to the operation and
management of the Real Property, including, without limitation, management
contracts, on-site maintenance contracts, janitorial contracts, and leasing
commission agreements; all of which are listed on attached Schedule 1(c)
(collectively, the “Contract Rights”), except to the extent Buyer elects to
exclude any such item, pursuant to Section 6(d) of this Agreement.

 

(d)                         All of Seller’s right, title and interest in and to
all financial and other books and records maintained in connection with the
operation of the Real Property; all preliminary, final and proposed building
plans and specifications relating to the Real Property; and all surveys,
structural reviews, grading plans, topographical maps, architectural drawings
and engineering, soils, seismic, geologic, environmental, and architectural
reports, studies,

 

1

--------------------------------------------------------------------------------


 

certificates, and similar documents relating to the Real Property; all of which
are listed on the attached Schedule 1(d) (collectively, the “Records and
Plans”).

 

(e)                          All of Seller’s right, title and interest in and to
all guarantees and warranties relating to the Property and the fixtures and
equipment located therein; all of which are listed on the attached Schedule 1(e)
(collectively, the “Warranties”).

 

(f)                           All of Seller’s right, title and interest in and
to all trade names, licenses, permits, certificates of occupancy, approvals,
dedications, subdivision maps, and entitlements issued, approved or granted by
governmental or quasi-governmental entities or otherwise directly relating to
the Property; and any and all appurtenances owned by Seller and in any way
relating to or used in connection with the Property; all of which are listed on
the attached Schedule 1(f) (collectively, the “Licenses and Permits”).

 

2.                                      Purchase Price.  The purchase price for
the Property is Forty-Six Million Five Hundred Thousand and 00/100 Dollars
($46,500,000.00) (the “Purchase Price”), payable by Buyer as follows:

 

(a)                   Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) (the “Deposit”) by wire transfer payable to First American Title
Insurance Company (“Escrow Agent”), which sum shall be delivered to Escrow Agent
within three (3) business days following the Effective Date.  The Deposit shall
be held in an interest bearing, federally insured account, by Escrow Agent in
accordance with the Escrow Agreement attached hereto as Exhibit “B” (the “Escrow
Agreement”) and this Agreement pending consummation of this transaction. Any
interest earned on the Deposit shall be paid to Buyer unless Seller shall be
entitled to the Deposit by reason of a default by Buyer, in which case such
interest shall be paid to Seller.  Upon expiration of the Due Diligence Period,
if Buyer has not terminated this Agreement as provided herein, the Deposit shall
become nonrefundable except in the event of a Seller default.  Buyer’s Federal
Tax I.D. Number is 80-0941870; Seller’s Federal Tax I.D. Number is 38-3474766.

 

(b)                   The balance of the Purchase Price (the Purchase Price
minus the Deposit), subject to adjustments pursuant to this Agreement,
including, but not limited to, those adjustments set forth in Section 8 of this
Agreement, shall be paid to Seller at Closing (as defined below) in cash by wire
transfer of immediately available federal funds, or by certified check via the
Title Company (as defined below)).

 

(c)                                  The parties acknowledge and agree that the
Purchase Price may exceed the current fair market value (and true cash value) of
the physical real estate comprising the Real Property.  The Purchase Price
specifically reflects the financial impact to Buyer of the income from the
Master Lease referenced in Section 6(b).

 

3.                                      Closing.  Closing shall be held on the
date that is fifteen (15) days after the later of:  (i) expiration date of the
Due Diligence Period (as defined below), or (ii) the date upon which title to
the Property is acceptable or deemed acceptable to Buyer pursuant to Section 5
below (or on the next business day thereafter if such date is not a business
day) (the “Closing Date”), or on such earlier date as Buyer shall designate by
at least five (5) days advance written

 

2

--------------------------------------------------------------------------------


 

notice to Seller.  Closing shall be an escrow closing with the Title Company (as
defined below) acting as the closing escrow agent (“Closing”). It is agreed that
the time of Closing and the obligation of Seller to deliver the Deed (as defined
in Section 6(i) below) to Buyer at Closing are of the essence of this Agreement.

 

4.                                      Title.  From and after the Effective
Date, Buyer shall have the right to order a title insurance commitment prepared
in accordance with all of the terms and conditions of this Agreement (the “Title
Commitment”).

 

(a)                         The Title Commitment shall be prepared in accordance
with the current ALTA Form, issued by First American Title Insurance Company —
Milwaukee Office acceptable to Buyer (the “Title Company”), agreeing to issue,
upon recording of the general warranty deed described in this Agreement, an ALTA
owner’s title insurance policy to Buyer and an ALTA Lender’s title insurance
policy issued to Buyer’s lender(s), if applicable, in the amount of the Purchase
Price insuring title to the Real Property to be in the condition called for by
this Agreement and containing a “fifty-year chain-of-title search,” a zoning
endorsement on ALTA Form 3.1 (with parking), a survey endorsement insuring that
the survey accurately depicts the Real Property (including boundaries,
improvements, easements and encroachments), a contiguity endorsement, an access
endorsement, an endorsement for “gap coverage,” a location endorsement and an
owner’s comprehensive endorsement, a utility facilities endorsement, and a tax
parcel endorsement; each if applicable.  Seller shall cause the Title Company at
or prior to Closing to down date the Title Commitment to the date and time of
the recording of the Deed and provide a “title mark-up” showing the final form
of the title insurance policy (including the above referenced endorsements) to
be issued, which mark-up shall obligate the Title Company to issue the final
title insurance policy in such form.  The title mark-up and final title
insurance policy shall be free from the standard requirements and exceptions and
shall be subject only to liens, encumbrances or exceptions specifically approved
by Buyer (the “Permitted Exceptions”). A written statement of the obligee of the
amount of any lien or encumbrance to be discharged by Seller shall be provided
by Seller within ten (10) days after the title evidence is furnished to Buyer.
The premium for the title policy and any fees for endorsements or other services
provided by the Title Company (other than the mortgagee policy, if any) shall be
paid by Buyer on or before Closing.

 

(b)                         Title Defects. Within ten (10) days after  Buyer’s
receipt of the latter of the Title Commitment or the Survey (as defined in
Section 6(g) below), Buyer shall object in writing to any condition of title not
satisfactory to Buyer, in Buyer’s sole discretion (hereinafter referred to as a
“Title Defect”). If any objection is made, Seller shall have until prior to
Closing in which to exercise its best efforts to correct such Title Defect. 
Seller’s best efforts requirement in this Section shall, without limitation,
obligate Seller to cure any and all Title Defects of an ascertainable monetary
value.  If the Title Defect cannot be corrected prior to Closing despite
Seller’s best efforts, or as otherwise extended by agreement of Buyer and
Seller, Buyer may, at its option, (a) declare this Agreement null and void and
as a result Seller shall return the Deposit together with all accrued interest
forthwith to Buyer or (b) elect to accept such title as Seller is able to convey
and proceed to Closing.  If Buyer fails to notify Seller that Buyer is
terminating

 

3

--------------------------------------------------------------------------------


 

this Agreement pursuant to this Section within ten (10) business days after  the
expiration of the 10-day period, Buyer shall be deemed to have selected option
(b) in the previous sentence.

 

(c)                          Seller shall transfer to Buyer all of the Personal
Property free of all liens and encumbrances.  Seller shall, at Seller’s sole
cost and expense, at least three (3) days prior to Closing, deliver to Buyer
documentation from Uniform Commercial Code (“U.C.C.”) searches confirming that
there are no U.C.C. filings against Seller which would be a lien on the
Property, including the Personal Property, involved in this transaction. The
searches must be dated or updated within fifteen (15) days prior to Closing.

 

5.                                      Representations and Warranties.  Seller
represents and warrants that all of Seller’s representations and warranties
relating to this Agreement are true, correct and complete as of the Effective
Date of this Agreement and shall be deemed reaffirmed as true, correct and
complete as of Closing. Seller acknowledges that the representations and
warranties made in this Agreement by Seller are a material inducement to Buyer’s
entering into this Agreement and purchasing the Property and that Buyer is
entitled to rely upon these representations and warranties despite any and all
investigation undertaken by Buyer. All of Seller’s representations and
warranties relating to this Agreement shall survive for 18 months after the
Closing of the transactions contemplated herein. Seller hereby indemnifies Buyer
for any loss or damage, including, without limitation thereto, reasonable
attorney’s fees and court costs occurring as a result of the breach of any
representation, warranty or covenant of Seller herein. In addition to any other
representations and warranties set forth in this Agreement, Seller hereby
further represents, warrants and covenants to Buyer as follows:

 

(a)                         OHS/UPG Ventures, a Michigan nonprofit corporation
(“OHS/UPG), an affiliate of Seller, holds fee simple title to the Real Property
and Seller has good title to the Personal Property.  Seller is a validly
organized and duly existing nonprofit corporation organized under the laws of
the State of Michigan and has the power and authority to enter into this
Agreement and to consummate the transactions herein contemplated.  Immediately
prior to the Closing, as defined above, Seller will acquire fee simple title to
the Real Property and good title to the Personal Property, pursuant to the
closing on a Real Estate Purchase and Sale Agreement executed by OHS/UPG and
Seller.  Notwithstanding Seller’s immediate purchase and subsequent sale of the
Real Property, the representations and warranties set forth in this Section 5
made by Seller shall have the same force and effect as if made by OHS/UPG to
Buyer directly.

 

(b)                         Neither the execution and delivery of this
Agreement, nor compliance with the terms and conditions of this Agreement by
Seller, nor the consummation of the sale and conveyance of the Property to
Buyer, constitutes or will constitute a violation or breach of the Bylaws of
Seller, as the same may have been amended from time to time, or of any agreement
or other instrument to which Seller is a party, to which it is subject or by
which it is bound.

 

(c)                          The execution and delivery of this Agreement have
been approved by the members of the Board of Trustees of Seller and no further
action is required on the part of Seller to consummate the transaction
contemplated hereby. The person executing this Agreement on behalf of Seller
shall have all requisite authority to execute this Agreement, and this
Agreement,

 

4

--------------------------------------------------------------------------------


 

as executed, is valid, legal and binding upon Seller. There are no proceedings
pending or, to Seller’s knowledge, threatened by or against Seller in
bankruptcy, insolvency or reorganization in any state or federal court.

 

(d)                         There are no management, employment, service,
equipment, supply, maintenance, water, sewer or other utility or concession
agreements or agreements with municipalities (including improvement or
development escrows or bonds) with respect to or affecting the Property which
will burden the Property or Buyer after Closing in any manner whatsoever, except
for instruments of record and other documents disclosed by Seller to Buyer in
writing.

 

(e)                          Seller has no knowledge of, and has received no
notice from, any governmental authority requiring any work, repairs,
construction, alterations or installations on or in connection with the
Property, or asserting any violation of any federal, state, county or municipal
laws, ordinances, codes, orders, regulations or requirements affecting any
portion of the Property, including, without limitation, the Americans with
Disabilities Act and any applicable environmental laws or regulations. There is
no action, suit or proceeding pending or, to the knowledge of Seller, threatened
against or affecting Seller or the Property or any portion thereof or relating
to or arising out of the ownership of the Property, in any court or before or by
any federal, state, county or municipal department, commission, board, bureau or
agency or other governmental instrumentality.

 

(f)                           No assessments or charges of any kind or nature
(deferred or otherwise) for any public improvements have been made against the
Property which remain unpaid, no improvements to the Property or any roads or
facilities abutting the Property have been made or ordered for which a lien,
assessment or charge can be filed or made, and Seller has no knowledge of any
plans for improvements by any governmental or quasi-governmental authority which
might result in a special assessment against the Property; except for Seller’s
pending initiative to change the address and frontage of the Property to Maple
Rd. from Stephenson Hwy, which shall remain a Seller responsibility pursuant to
the Master Lease (as defined in Section 6(b) below).  Seller has incurred no
obligations relating to the installation of or connection to any sanitary sewers
or storm sewers which shall be enforceable against the Property; and all public
improvements ordered, advertised, commenced or completed prior to the date of
this Agreement shall be paid for in full by Seller prior to Closing.

 

(g)                          All certificates of occupancy and licenses
necessary for operation of the Property, as presently conducted, have been
issued by all authorities having jurisdiction thereof; and all such certificates
of occupancy and licenses are in full force and effect. Seller has not received
any written notice of suspension or cancellation of any certificates of
occupancy or licenses.  To Seller’s knowledge, there is no defective condition,
structural or otherwise, in the buildings or other improvements on the Real
Property, or in the buildings’ roof, heating, ventilating, air conditioning,
mechanical, plumbing, electrical systems and equipment, and other building
systems and equipment are in good condition and working order and adequate in
quantity and quality for the comfortable and normal operation of the Property. 
Any defective condition of which Seller gains knowledge after the Effective Date
shall be disclosed to Buyer

 

5

--------------------------------------------------------------------------------


 

promptly and shall be subject to Seller’s obligation to make repairs as
specifically set forth in this Agreement.

 

(h)                         Seller warrants, represents and covenants that, to
Seller’s knowledge:  (i) there has been no disposal, burial or placement of
Hazardous Substances (as defined below) on or about the Property; (ii) the
Property and Seller are not in violation of any Environmental Laws (as defined
below); and no other person or entity has used all or part of the Property or
any lands contiguous to the Property in violation of any Environmental Laws;
(iii) there is no contamination, pollution or danger of pollution resulting from
a condition on or under the Property, or on or under any lands in the vicinity
of the Property; (iv) there are no storage tanks on or under the Property; (v)
environmental conditions associated with the Property are in compliance with all
Environmental Laws; and (vi) Seller has disclosed to Buyer all information in
Seller’s possession relating to the environmental condition of the Property. 
Seller has not received any information from neighboring property owners
indicating they have any concerns about existing environmental conditions which
could affect the Property or suggesting they might look to Seller for
contribution to clean up such condition.

 

In the event Buyer shall discover such Hazardous Substances and/or violations of
Environmental Laws, tanks, other “recognized environmental condition” (as that
phrase is defined by the most recent American Society for Testing and Materials
practice standards) or other unsatisfactory environmental conditions (in Buyer’s
sole discretion) on the Property at any time prior to Closing, in addition to
its other rights and remedies at law or equity or under this Agreement, Buyer
shall have the right to terminate this Agreement upon written notice thereof to
Seller, whereupon Escrow Agent shall return the Deposit to Buyer together with
all interest thereon; and thereafter this Agreement shall be deemed void and
neither party shall have any further rights or obligations hereunder; provided,
however, that, if Seller had knowledge of such environmental condition and
failed to disclose the same to Buyer in breach of this Agreement, Seller shall
immediately reimburse Buyer for all Buyer’s costs and expenses incurred in
connection with the transaction contemplated by this Agreement.  The foregoing
reimbursement obligation of Seller shall survive on termination of this
Agreement by Buyer or Seller.  Notwithstanding anything to the contrary herein,
the effect of the representations and warranties made in this Subsection shall
not be diminished or deemed to be waived by any inspections, tests or
investigations made by Buyer or its agents.

 

For purposes of this Agreement, the term “Environmental Law(s)” shall mean all
federal, state and local laws including statutes, regulations, codes and other
governmental standards, restrictions, rulings, judgments, orders and
requirements in effect now or at any time in the future or past relating to the
use, storage, disposal, release, emission, dispersal, spilling, leaking, burial,
migration, seepage, movement, discharge, management, investigation, remediation,
monitoring, regulation relating to air pollutants, water pollutants, process
wastewater, solid or hazardous waste, chemicals, gases, vapors, water
pollutants, groundwater, effluents, stormwater runoff, surface water runoff, the
environment, Hazardous Substances or employee health and safety, including, but
not limited to, the Federal Solid Waste Disposal Act, the Federal Clean Air Act,
the Federal Clean Water Act, the Federal Resource Conservation and Recovery Act
of 1976, the Federal Comprehensive Environmental Response, Compensation and

 

6

--------------------------------------------------------------------------------


 

Liability Act of 1980, the Federal Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Occupational Safety and Health Act of 1970 (all
as the same may have been amended), regulations of the Environmental Protection
Agency, regulations of the Nuclear Regulatory Agency, and regulations of any
state department of natural resources or state environmental protection agency.

 

For purposes of this Agreement, the term “Hazardous Substance(s)” shall mean all
hazardous, toxic, flammable, explosive or radioactive substances, wastes and
materials; any pollutants or contaminants (including, but not limited to,
petroleum products, asbestos, raw materials and natural substances that include
hazardous constituents); and any other similar substances or materials that are
regulated under Environmental Laws.

 

(i)                             At Closing, there shall be no leases, whether
oral or written, agreements of sale, options, rights of first refusal, rights of
first offer, tenancies, licenses or any other claims to possession or use
affecting the Property, except for the Master Lease (as defined in Section 6(b)
below).  Buyer and Seller acknowledge and agree that there is a surgery center
lease currently encumbering the Property (the “Surgery Center Lease”) and that,
at Closing, Seller shall cause the Surgery Center Lease to be assigned to the
Master Tenant (as defined in Section 6(b) below) and the Surgery Center Lease
shall be treated as a sublease of the Master Lease.  Seller, as Master Tenant,
agrees that, in addition to its obligations under the Master Lease, it shall
perform all of the obligations of the landlord under the Surgery Center Lease
and shall enforce all of the obligations of the tenant under the Surgery Center
Lease.

 

(j)                            No brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of the Master Lease or any expansions
or renewals thereof.

 

(k)                         There are no pending or to Seller’s knowledge,
threatened condemnation or eminent domain proceedings affecting the Property or
any portion thereof, and there are no proposed actions by any governmental
agencies or authorities which have or may create a lien upon the Property or any
portion thereof.

 

(l)                             To Seller’s knowledge, the Property is in full
compliance with all federal, state, county, municipal or other government
standards, laws, ordinances, statutes, regulations and requirements. The
Property is in full compliance with all applicable private restrictions,
covenants, rules, standards and requirements, except where any noncompliance
would have no material adverse effect on the Seller’s ownership and operation of
the Property. No approvals from, or filings or recordings with, any person or
entity are required to create, subdivide or separate the Real Property from any
other parcel of land.

 

(m)                     All licenses, permits, and other governmental approvals
necessary for the operation of the Property and the business conducted thereon
have been obtained, are currently in force, and will be maintained in full force
and effect by Seller until Closing.

 

(n)                         All work performed or materials furnished for
Property have been fully paid for, Seller shall deliver an affidavit to that
effect to the Title Company at Closing and Seller

 

7

--------------------------------------------------------------------------------


 

shall provide Buyer with appropriate, full and complete lien waivers from any
and all contractors, sub-contractors, laborers or materialmen furnishing labor
or material for the improvement of the Real Property during the six months (or
other applicable period for the filing of liens) preceding the date of Closing.

 

For purposes of this Agreement, “Seller’s knowledge” means the actual knowledge
of Seller’s Facilities Manager, Kevin Tuchowski.  Seller hereby represents and
warrants that Mr. Tuchowski is the person most knowledgeable regarding, and is
primarily responsible for, the management, condition, and disposition of the
Property.

 

6.                                      Conditions of Buyer’s Obligations.  For
the purposes of this Agreement “Due Diligence Period” shall mean the thirty (30)
day period from and after the Effective Date.  The obligation of Buyer under
this Agreement to purchase the Property from Seller is contingent on the
satisfaction of the following conditions within each condition’s respective
time-period (any one of which may be waived in whole or in part by Buyer within
each condition’s time period):

 

(a)                                 At Closing, all of the representations and
warranties by Seller set forth in this Agreement shall be true and correct in
all respects as though such representations and warranties were made at and as
of Closing, and Seller shall have performed, observed and complied with all
covenants, agreements and conditions required by this Agreement.

 

(b)                                 Within the Due Diligence Period, Seller (as
“Master Tenant”) will agree upon an absolute net master lease for the Property
(the “Master Lease”), pursuant to which the Master Tenant shall be responsible
for all of the obligations and costs incurred for the Property (excluding
Buyer’s debt service obligations, if any), including, without limitation, all
property management fees, operating costs, property and general liability
insurance, real estate taxes and assessments, and maintenance, repairs and
replacements of all buildings (including roof, walls, structure, foundation and
systems), parking facilities and other improvements situated on and constituting
part of the Property and otherwise on terms and conditions acceptable to Buyer
(as “Master Landlord”).  Buyer and Seller acknowledge that, at Closing, Seller
shall assign the Surgery Center Lease to Master Tenant and that the Surgery
Center Lease shall be treated as a sublease of the Master Lease.  Master Tenant,
in addition to its obligations under the Master Lease, shall perform all of the
obligations of the landlord under the Surgery Center Lease and shall enforce all
of the obligations of the tenant under the Surgery Center Lease.  The term of
the Master Lease shall be fifteen (15) years, plus one or more extensions as
agreed to by the parties.  Base rent for the first year of the term shall be
Three Million One Hundred Sixty-Eight Thousand One Hundred Eighty-One and 00/100
Dollars ($3,168,181.00), payable in equal monthly installments of 1/12 of such
amount.  On the first anniversary of the lease commencement date and on each
anniversary thereafter for the remainder of the term, annual base rent shall
increase by two and one-half percent (2.5%) per year. Seller shall cause Master
Tenant to execute and deliver the Master Lease on the Closing Date.  Seller
shall also cause Master Tenant to execute and deliver to Buyer, on or before the
Closing Date, a duly executed original of (i) a Subordination Non-Disturbance
and Attornment Agreement (the “SNDA”) in the form attached hereto as Exhibit
“C”, and (ii) an estoppel certificate in the form attached hereto as Exhibit “D”
(the “Estoppel Certificate”).

 

8

--------------------------------------------------------------------------------


 

(c)                                  Reserved.

 

(d)                                 Within the Due Diligence Period, Buyer
verifying that the Property (including the Contract Rights, Records and Plans,
Warranties and Licenses and Permits) is in every respect acceptable to Buyer
based on an investigation and review by Buyer, its agents and contractors of the
Property, all information that is required to be provided to Buyer by Seller
pursuant to this Agreement and all information that is available to Buyer
relating to the Property and the transactions contemplated herein, including,
but not limited to, the Disclosure Materials (as defined below).  If any
Contract Rights are unacceptable to Buyer, Buyer may elect to exclude any such
items from the Property to be transferred hereunder by delivering written notice
thereof to Seller no later than the five (5) business days after the expiration
of the Due Diligence Period, and Seller shall terminate any such items, as
applicable, with respect to the Property as of the Closing.  This contingency
shall also include, without limitation, Buyer obtaining, at Buyer’s expense, a
physical inspection of the Property, which discloses no “Defects,” as that term
is defined herein. For purposes of this Agreement, a “Defect” is defined as a
condition or conditions, or evidence of a condition or conditions, that has the
potential to: (i) impair the health or safety of occupants of the Property; (ii)
result in the violation of any applicable public or private law, standard or
covenant; or (iii) cost, in the aggregate, an amount in excess of $5,000 to
repair, correct, or remediate.

 

(e)                                  Within the Due Diligence Period, Buyer
obtaining, at Buyer’s expense, written environmental assessments and/or
evaluations of the Property (including “Phase I” assessments and, if Buyer deems
necessary, “Phase II” assessments, including laboratory testing of soil, water
and other substances) from qualified environmental consultants of Buyer’s
choice, confirming that: (i) the Property complies with all Environmental Laws;
(ii) there are no liabilities (potential, contingent or otherwise) affecting the
Property arising under any Environmental Laws; (iii) there are no underground or
aboveground storage tanks, associated pipes or equipment located on or at the
Real Property; (iv) there are no Hazardous Substances on, under, at, in or
migrating to or from the Real Property; (v) no portion of the Real Property has
been designated as wetland, shoreland, floodplain or conservancy land; (vi) no
portion of the Real Property has been filled; and (viii) the Property is not
affected in any manner or degree by a “recognized environmental condition” (as
that phrase is defined by the most recent American Society for Testing and
Materials practice standards).

 

(f)                                   Within the Due Diligence Period, Buyer
verifying to Buyer’s satisfaction that all applicable public and private laws,
rules, standards, covenants and requirements, including, without limitation, all
zoning, subdivision, building and use restrictions and all easements and matters
of record, allow the conveyance of the Property from Seller to Buyer, and are
consistent with Buyer’s Intended Use; Buyer obtaining, or Buyer verifying to
Buyer’s satisfaction that Buyer will be able to obtain, all public and private
permits, certificates and other approvals, consents and all variances,
exemptions, waivers, zoning changes and land divisions required for the
conveyance of the Property from Seller to Buyer, and Buyer’s Intended Use. The
term “Buyer’s Intended Use” shall mean and include, without limitation, medical
and other healthcare related uses.

 

9

--------------------------------------------------------------------------------


 

(g)                                  Within the Due Diligence Period, Buyer
obtaining a current  ALTA survey of the Property (the “Survey”) at Buyer’s
expense, that: (aa) is satisfactory to Buyer in all respects (in Buyer’s sole
discretion); (bb) is prepared by a licensed, insured and qualified surveyor
selected by Buyer; (cc) is certified to Buyer, Buyer’s lender(s) (if any) and
the applicable title company; (dd) includes all Table A requirements, except
Item 5 of Table A; (ee) shows and discloses no encroachments onto the Property
or over the boundaries of the Property, and no easements or other matters that
would affect Buyer’s intended use of the Property; and (ff) is sufficient to
remove the standard title exceptions relating to surveys without adding any new
exceptions.  In addition, the Survey shall locate all public utilities, water
courses, drains, sewers and roads (including vacated streets and alleys)
crossing or adjacent to the Property, and contain an acceptable certification by
the surveyor.  Notwithstanding anything to the contrary in this Agreement, if
Buyer, through no fault of its own, is unable to obtain the Survey in the form
required by this Agreement within the Due Diligence Period, then it shall have a
reasonable time thereafter to obtain such Survey.

 

(h)                                 Within five (5) business days after the
Effective Date, Seller shall deliver to Buyer the items listed on Schedule 6(h)
attached hereto and incorporated by reference herein that are in Seller’s
possession or control (the “Disclosure Materials”).

 

(i)                                     At Closing, Seller shall deliver to
Buyer duly executed originals of the following:

 

(i)                                     A general warranty deed to the Real
Property, expressly warranting that the Real Property is good, indefeasible, in
fee simple, subject only to the Permitted Exceptions, duly executed and
acknowledged by Seller and in proper form for recording, (the “Deed”).

 

(ii)                                  A valid bill of sale for the Personal
Property, if any.

 

(iii)                               A Non-foreign Person Certification in the
form attached hereto as Exhibit “E”, as required under Section 1445 of the
Internal Revenue Code.

 

(iv)                              An assignment in form and substance mutually
satisfactory to Seller and Buyer, duly executed by Seller, assigning to Buyer
all of Seller’s right, title and interest in and to the Contract Rights,
Licenses and Permits, Records and Plans, Warranties and any other permits,
licenses, plans, authorizations and approvals relating to ownership, operation
or occupancy of the Property.

 

(v)                                 A certificate certifying that the
representations and warranties of Seller, as set forth in this Agreement, are
true and correct in all material respects as of the Closing and shall survive
Closing for a period of eighteen (18) months.

 

(vi)                              Notwithstanding anything to the contrary in
this Agreement, Seller shall provide Buyer original and complete waivers of any
and all existing rights of first refusal, rights of first offer, options to
purchase, or any other similar rights (including, but not limited to,

 

10

--------------------------------------------------------------------------------


 

any and all consents), executed by the necessary parties, so that Seller is able
to freely transfer the Property to Buyer unencumbered by such rights.

 

(vii)                           Originals of the following instruments,
documents and other items (or copies if originals are unavailable), all
certified (as applicable) by Seller as true and complete to the best knowledge
of Seller:

 

(A)                               All certificates of occupancy (and any
required governmental approvals in connection with the transfer of the
Property), licenses, plans, permits, authorizations and approvals required by
law and issued by all governmental authorities having jurisdiction over the
Property;

 

(B)                               the Master Lease;

 

(C)                               the Estoppel Certificate and the SNDA;

 

(D)                               all building records in Seller’s possession or
control with respect to the Property;

 

(E)                                each bill of current real estate taxes, sewer
charges and assessments, water charges and other utilities, together with proof
of payment thereof (to the extent same have been paid);

 

(F)                                 the Warranties;

 

(G)                               all keys and combinations to locks at the
Property, all plans, specifications, site plans, equipment manuals, technical
data and other documentation relating to the building systems, equipment and any
other personal property forming part of the Property or any portion thereof in
the possession of Seller or any property manager(s);

 

(H)                              an affidavit of title in favor of Buyer and
Buyer’s title insurer, together with such other affidavits as are required by
Buyer’s title insurer, in the forms used by such title insurance company;

 

(I)                                   an owner’s policy of title insurance using
the most current ALTA Policy Form or a binding, unconditioned “mark-up” of the
Title Commitment, each or either showing title to the Property to be in the
condition required by Section 4 hereof;

 

(J)                                   a Closing Statement accurately setting
forth the financial terms of this transaction and a summary of the Purchase
Price (the “Closing Statement”); and

 

(K)                              such other documents as may be reasonably
required to consummate this transaction in accordance with this Agreement.

 

11

--------------------------------------------------------------------------------


 

Unless all of the foregoing conditions contained in this Section 7 are satisfied
and completed within each condition’s applicable time period, or if no time
period is specified, prior to or at Closing, Buyer, at its election (in its sole
discretion), may, either:  (i) extend the date for Closing until such conditions
are satisfied; or (ii) terminate this Agreement and have the Deposit refunded
together with accrued interest (provided, however, that termination and refund
of the Deposit shall not be Buyer’s exclusive remedy); or (iii) waive in writing
the satisfaction of any such condition or conditions, in which event this
Agreement shall be read as if such condition or conditions no longer existed.

 

Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall have the right to terminate this Agreement for any reason or no reason
whatsoever, in Buyer’s sole and absolute discretion, upon written notice to
Seller on or before the expiration of the Due Diligence Period, and thereupon
this Agreement shall terminate, the Deposit together with accrued interest shall
be refunded to Buyer and neither party shall have any further rights or
obligations hereunder, except as expressly provided herein.

 

7.                                      Possession.  Possession of the Property
shall be given to Buyer at Closing unoccupied and free of any leases except the
Master Lease and the Surgery Center Lease as a permitted sublease to the Master
Lease.  Prior to Closing hereunder, Seller shall clean the Property of trash,
debris, equipment, vehicles, toxic materials, and signs (except to the extent
such signs are specifically permitted in the Master Lease or consented to in
writing by Buyer), whether on the surface or buried below.

 

8.                                      Prorations and Charges.

 

(a)                                 The Master Tenant, pursuant to the Master
Lease, is required to pay all general real estate and personal property taxes
for the Property for the year in which the Closing occurs, and, accordingly,
such general real estate and personal property taxes shall not be prorated at
Closing.  In the event Master Tenant is not required to pay any portion or all
of the real estate or personal property taxes pursuant to the Master Lease, then
such real estate or personal property taxes not paid by Master Tenant shall be
prorated through the day before the Closing based on the taxes for the year that
the Closing is in, if known, otherwise on the prior year’s taxes.  Seller shall
then be responsible for all real estate taxes through the day prior to the
Closing.  In the event taxes are prorated on the prior year’s taxes, the parties
agree to reprorate taxes when the taxes for the current year are known, and the
parties agree to make such payment between themselves to effectuate such
reproration.  All assessments of any kind (general, special or otherwise) levied
or to be levied, if any, for work on site actually commenced or announced (by
either a private individual or entity or a governmental entity) prior to Closing
shall be paid by Master Tenant, if required pursuant to the Master Lease, or by
Seller at or prior to Closing.  All other assessments shall be paid by Buyer if
this transaction is consummated.  Buyer will reasonably cooperate with and
assist Seller in administering any post-closing real property tax appeals
relating to the Real Property during the Term of the Master Lease.

 

(b)                                 In addition, the following items shall be
paid by Master Tenant, pursuant to the Master Lease, whether incurred before or
after Closing, and such items shall not be

 

12

--------------------------------------------------------------------------------


 

prorated at Closing: all utility charges (as applicable), including, but not
limited to, sewer, water, electricity, gas, telephone and other private and
municipal charges (collectively “Utility Charges”).  Income derived from the
Property that is earned as of the day of Closing shall accrue to the benefit of
Buyer.  In the event Master Tenant is not required to pay any portion or all of
the Utility Charges pursuant to the Master Lease, then each of the Utility
Charges not paid by Master Tenant shall be prorated through the day before
Closing and shown as a credit to Buyer on the Closing Statement, as applicable. 
Seller shall be responsible for obtaining all necessary billing information for
each of the Utility Charges not paid by Master Tenant in order to accurately
reflect the same on the Closing Statement.

 

(c)                                  At Closing, Seller shall pay to Buyer any
and all funds paid to Seller by tenants in the Property on account of additional
rent items not yet due and payable by Seller, such as tax and insurance
escrows.  Seller shall make such payment in the form of a credit against the
Purchase Price in favor of Buyer.

 

(d)                                 Seller shall pay all transfer taxes
associated with the conveyance of the Property and all recording fees
customarily paid by Sellers in the locality where the Property is located. 
Buyer shall be responsible for the payment of title fees and premiums associated
with the Title Policy (and mortgagee policy, if any).  All other closing
expenses shall be allocated between the parties in the customary manner for
sales of real property in the locality where the Property is located. Each party
is responsible for paying its own respective attorneys’ fees incurred in
negotiating, preparing and closing the transaction contemplated by this
Agreement.

 

(e)                                  All rights, privileges, income, rents,
liabilities, obligations, expenses and costs relating to the assignment and
transfer of the Contract Rights, Records and Plans, Warranties and Licenses and
Permits shall be paid by Seller at Closing.

 

(f)                                   Any and all other normal, on-going
operating expenses attributable to the Property, whether incurred before or
after Closing, except to the extent any of the same relate to the Contract
Rights excluded from the Property pursuant to Section 6(d) of this Agreement,
shall be paid by Master Tenant, pursuant to the Master Lease.  In the event
Master Tenant is not required to pay such on-going operating expenses pursuant
to the Master Lease, then such normal on-going operating expenses attributable
to the Property, except to the extent any of the same relate to the Contract
Rights excluded from the Property pursuant to Section 6(d) of this Agreement,
shall be prorated between the parties through the day before Closing.

 

(g)                                  To the extent any of the foregoing payments
and prorations are not required to be paid by Master Tenant pursuant to the
Master Lease, then within ninety (90) days after the Closing, Buyer and Seller
shall reconcile such payments and prorations based on actual bills or invoices
received after the Closing, but only if the prorations or payments were based on
an estimate and not actual current bills or invoices.  In the event that any
item of income, charge, or expense cannot be reconciled accurately within such
90-day period, the Buyer and Seller hereby agree to delay such reconciliation
until a date when it can be accurately completed.  Any party owing to the other
party any amount ascertained by the required reconciliations shall promptly, but
in no event later than fifteen (15) business days after the date of the
applicable

 

13

--------------------------------------------------------------------------------


 

reconciliation, pay the other party  such amount.  The obligations set forth in
this Section 8(g) shall survive Closing.

 

As applicable, all of the foregoing items set forth in this Section 8, unless
otherwise expressly stated, shall be prorated between the parties as of midnight
of the day before Closing.

 

9.                                      Condemnation; Rezoning, Historic
Designation.  Seller represents and warrants that Seller has not heretofore
received any notice of any eminent domain or condemnation proceeding in
connection with the Property.  If prior to Closing any such eminent domain or
condemnation proceeding is commenced or any change is made, or proposed to be
made to: (i) any portion or all of the Property; (ii) the current means of
ingress and egress to the Property; or (iii) to the roads or driveways adjoining
the Property, Seller agrees immediately to notify Buyer in writing thereof. 
Buyer then shall have the right, at Buyer’s option, to terminate this Agreement
by giving written notice to Seller prior to Closing.  If Buyer elects to
terminate this Agreement pursuant to the terms set forth in this Section 9, then
the Deposit shall be immediately returned to Buyer together with all accrued
interest, Buyer and Seller shall be released from any further liability
hereunder and this Agreement shall be null and void.  If Buyer does not so
terminate this Agreement, Buyer shall proceed to Closing hereunder as if no such
proceeding had commenced and will pay Seller the full Purchase Price in
accordance with this Agreement, and Seller shall assign to Buyer all of its
right, title and interest in and to any compensation for such condemnation. 
Seller shall not negotiate or settle any claims for compensation prior to
Closing, and Buyer shall have the sole right (in the name of Buyer or Seller or
both) to negotiate for, to agree to, and to contest all offers and awards.

 

If, prior to closing, there is a designation of the Real Property (and/or any
improvement located thereon) or any portion thereof as a historic structure or
other historic designation, or is threatened, commenced or finalized, or there
is a threatened, commenced or finalized rezoning of the Real Property, Seller
shall promptly notify Buyer, and Buyer may elect to terminate this Agreement
prior to Closing, in which event the Deposit and all accrued interest thereon
shall be returned forthwith to Buyer, Buyer and Seller shall be released from
any further liability hereunder and this Agreement shall be null and void. If
Buyer does not elect to terminate this Agreement, this Agreement shall remain in
full force and effect and at Closing Seller shall assign to Buyer all Seller’s
right, title and interest in and to any dollars paid by the governmental
authority (if any) in connection with the rezoning of the Real Property or
historic designation.

 

10.                               Default by Buyer.  If Buyer, without the right
to do so and in default of its obligations hereunder, fails to complete Closing
as to the Property, the Deposit and all accrued interest shall be paid to
Seller.  Such payment of the Deposit and all accrued interest to Seller shall be
deemed to be liquidated damages for Buyer’s default and the receipt of same
shall be Seller’s exclusive and sole remedy; and Seller hereby waives any right
to recover the balance of the Purchase Price, or any part thereof, and the right
to pursue any other remedy permitted at law or in equity against Buyer.  The
parties agree that it would be impracticable and extremely difficult to
ascertain the actual damages suffered by Seller as a result of Buyer’s failure
to complete the purchase of the Property pursuant to this Agreement, and that
under the circumstances existing as of the date of this Agreement, the
liquidated damages provided for in

 

14

--------------------------------------------------------------------------------


 

this Section represent a reasonable estimate of the damages which Seller will
incur as a result of such failure.  The parties acknowledge that the payment of
such liquidated damages is not intended as a forfeiture or penalty under any
legal or equitable theory, but is intended to constitute liquidated damages to
Seller.

 

11.                               Default by Seller.  If Seller a) defaults in
the performance of any obligation contained in this Agreement, and fails to cure
such default within ten (10) days after receiving written notice of such default
from Buyer; or b) without the right to do so and in default of its obligations
hereunder, fails to complete Closing, the Deposit and all accrued interest shall
be returned to Buyer, and Seller shall reimburse Buyer for all of Buyer’s
reasonable out-of-pocket costs incurred in connection with the transaction
contemplated by this Agreement, not to exceed $50,000.  Alternatively, Buyer may
exercise any remedies available to it at law or in equity, including, but not
limited to, specific performance.  Seller waives the right to assert the defense
of lack of mutuality in any action for specific performance instituted by Buyer.

 

12.                               Risk of Loss.  Seller shall bear the risk of
all loss or damage to the Property from all causes until Closing.  Seller
represents that it has, and will maintain pending Closing, a policy of fire and
extended coverage insurance in at least the full amount of the replacement cost
of all buildings and improvements located on the Property.  Seller will cause
the insurer to add Buyer’s name to the policy as an additional insured, as its
interest may appear.  Seller will deliver to Buyer within five (5) days after
the Effective Date a certificate issued by such insurer evidencing that such
policy is in effect, that it will not be canceled without at least thirty (30)
days prior notice to Buyer and that Buyer has been named as an additional named
insured thereunder.  If at any time prior to Closing any portion of the Property
is destroyed or damaged as a result of fire or any other casualty whatsoever,
Seller shall promptly give written notice thereof to Buyer and Buyer shall have
the right:  (i) to terminate this Agreement by written notice to Seller,
whereupon Escrow Agent shall return the Deposit (with any accrued interest) to
Buyer, and thereafter this Agreement shall be void and neither party shall have
any further rights or obligations hereunder; or (ii) to proceed with this
Agreement and to notify Seller that, at Buyer’s sole option, Seller either
shall:  (A) use any available insurance proceeds to restore the Property prior
to Closing to its condition as of the Effective Date, and if there are any
excess insurance proceeds after completion of such restoration, Seller shall
promptly deposit same in escrow with Escrow Agent and such funds, together with
any interest thereon, shall be disbursed to Buyer at Closing; or (B) in lieu of
restoration, prior to Closing, clear the site of debris and deposit all
remaining insurance proceeds in escrow with Escrow Agent and such funds,
together with interest thereon, shall be disbursed to Buyer at Closing.  All
unpaid claims and rights in connection with any such losses shall be assigned to
Buyer at Closing without in any manner affecting the Purchase Price.  In the
event Buyer elects to proceed under clause (ii)(A) or (ii)(B) above, Seller
shall either expend the deductible amount provided for in such insurance
coverage in making such restoration or clearing the Property, as the case may
be, or give Buyer a credit therefore against the Purchase Price.

 

13.                               Brokerage.  Seller represents to Buyer that
Seller has engaged the brokerage services of Newmark Grubb Knight Frank
(“Broker”) and that Seller shall be solely responsible for all fees, costs,
commissions and any and all other amounts due and payable to Broker, which

 

15

--------------------------------------------------------------------------------


 

shall be paid to Broker on or before Closing.  Buyer represents and warrants to
Seller and Seller represents and warrants to Buyer that, except for Broker,
neither has dealt with any broker, agent, finder or other intermediary in
connection with this sale and purchase. Seller agrees to indemnify, defend and
hold Buyer harmless from and against the claims of any and all brokers,
including the Broker, or intermediaries claiming a commission in connection with
this sale.  Buyer agrees to indemnify, defend and hold Seller harmless from and
against any broker’s claim arising from any breach by Buyer of Buyer’s
representation and warranty in this Section 13.

 

14.                               Operation of the Property Prior to Closing. 
Prior to Closing:

 

(a)                                 Seller shall operate, manage and maintain
the Property in a reasonable, professional and prudent manner, and keep the same
in good condition at all times.  Without expense to Buyer, Seller shall make all
repairs and replacements (structural and non-structural, ordinary and
extraordinary) so that the Property is maintained in its present condition,
reasonable wear and tear excepted.

 

(b)                                 Upon reasonable prior notice, Buyer, its
accountants, architects, attorneys, engineers, contractors and other
representatives shall be afforded access to:  (i)  the Property to inspect,
measure, appraise, test and make surveys of the Property, including, but not
limited to, all activities necessary to satisfy the contingencies set forth in
this Section 14 and elsewhere in this Agreement; and (ii) all books, records and
files relating to the Property (but not the medical and health care operations
within the Property).  Buyer shall have the right, at Buyer’s expense, to make
copies of all such books and records directly relating to the Property,
including, without limitation, all books and records relating to increases in
real estate taxes, building and operations maintenance costs; provided, however,
that Buyer shall return all copies of such books and records if Closing does not
occur under this Agreement.  Buyer shall not interfere unreasonably with the
operation of the Property and shall restore any area on the Property disturbed
in the course of Buyer’s testing to the conditions existing prior to any tests
conducted by Buyer.

 

(c)                                  Seller shall comply with all of the
obligations of landlord under the leases and all other agreements and
contractual arrangements affecting the Property by which Seller is bound.

 

(d)                                 Seller shall promptly notify Buyer of
Seller’s receipt of any notice from any party alleging that Seller is in default
of its obligations under any of the leases or any permit or agreement affecting
the Property, or any portion or portions thereof.

 

(e)                                  After the Effective date and through the
Closing, no contract for or on behalf of or affecting the Property shall be
negotiated or entered into which cannot be terminated by Seller prior to Closing
without charge, cost, penalty or premium.

 

(f)                                   Seller shall not enter into any new leases
or subleases for any portion of the Property without Buyer’s prior written
consent, not to be unreasonably withheld.

 

(g)                                  From the Effective Date until Closing,
Seller shall maintain the Contract Rights, Records and Plans, Warranties, and
Licenses and Permits in full force and effect as

 

16

--------------------------------------------------------------------------------


 

applicable and shall not terminate, modify or waive any provision thereof.
Seller shall not enter into any new contracts or agreements relating to the
Property without Buyer’s prior written consent.

 

15.                               Notice.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered:
(i) in person; or (ii) by registered or certified mail, return receipt
requested; or (iii) by recognized overnight delivery service providing positive
tracking of items (for example, Federal Express); or (iv) by electronic
transmission (so long as one of methods (i), (ii) or (iii) are simultaneously
utilized) addressed as follows or at such other address of which Seller or Buyer
shall have given notice as herein provided:

 

If intended for Seller:

 

University Physician Group

d/b/a Wayne State University Physician Group

1241 Scott Hall,

540 E. Canfield

Detroit, MI 48201

Attention: Robert A. Frank, M.D.

Email: rfrank@upgdocs.org

 

with a copy to:

 

Hall, Render, Killian, Heath & Lyman, PLLC

201 W. Big Beaver Rd., Suite 1200

Troy, MI 48084

Attention:  Mark R. Adams, Esq.

Email: madams@hallrender.com

 

If intended for Buyer:

 

DOC-WSUPG Troy MOB, LLC

735 North Water Street, Suite 1000

Milwaukee, WI  53202

Attention:  John W. Sweet, Chief Investment Officer

Email:  jws@docreit.com

 

with a copy to:

 

Davis & Kuelthau, s.c.

111 East Kilbourn Avenue, Suite 1400

Milwaukee, Wisconsin  53202

Attention:  Bradley D. Page, Esq.

Email:  bpage@dkattorneys.com

 

17

--------------------------------------------------------------------------------


 

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

 

16.                               Indemnity by Seller.(a)

 

(a)                                 Seller agrees to indemnify and hold harmless
Buyer and its officers, agents, employees, and tenants from and against, and to
reimburse Buyer with respect to any and all claims, demands, causes of action,
losses, damages, liabilities, costs and expenses (including attorneys’ fees and
court costs) asserted against or incurred by Buyer by reason of or arising out
of: (a) a breach of any representation or warranty of Seller set forth in this
Agreement; (b) the failure of Seller to perform any obligation required by this
Agreement to be performed by it; and (c) the ownership, maintenance, operation,
management and use of the Property prior to Closing, including without
limitation any payment or nonpayment on account of the operating expenses for
the Property by the tenants under any leases.

 

(b)                                 Buyer agrees to indemnify and hold harmless
Seller and its officers, agents, employees, and tenants from and against, and to
reimburse Seller with respect to any and all claims, demands, causes of action,
losses, damages, liabilities, costs and expenses (including attorneys’ fees and
court costs) asserted against or incurred by Seller by reason of or arising out
of: (a) a breach of any representation or warranty of Buyer set forth in this
Agreement; (b) the failure of Buyer to perform any obligation required by this
Agreement to be performed by it; (c) the ownership, maintenance, operation,
management and use of the Property after Closing; and (d) Buyer’s access to the
Property for the purpose of making such investigations, inspections, tests,
assessments, surveys and the like in accordance with Section 6 of this
Agreement.

 

17.                               Further Assurances.  After Closing, at Buyer’s
sole cost and expense, Seller shall execute, acknowledge and deliver, for no
further consideration, all assignments, transfers, deeds and other documents as
Buyer may reasonably request to vest in Buyer and perfect Buyer’s right, title
and interest in and to the Property.

 

18.                               Like Kind Exchanges.  Buyer or Seller may
elect to exchange the Property for other real estate of a like kind in
accordance with Section 1031 of the Internal Revenue Code of 1986 as amended
(the “Code”).  To the extent possible, the provisions of this Section shall be
interpreted consistently with this intent.  To exercise any rights under this
Section, the party electing to exchange the Property shall provide the other
with a written statement stating its intent to enter into an exchange at least
five days prior to Closing.  Either party’s election to exchange, rather than
sell or buy, the Property for other real estate of a like kind shall be at no
cost or liability to the other.

 

18

--------------------------------------------------------------------------------


 

19.                               Miscellaneous.

 

(a)                         All of the representations and warranties contained
in this Agreement, all covenants, agreements and indemnities made herein, and
all obligations to be performed under the provisions of this Agreement shall
survive Closing.

 

(b)                         This Agreement shall be void and of no force or
effect if not executed by Seller and delivered to Buyer or Buyer’s attorney
within seven (7) business days after execution by Buyer and delivery to Seller.

 

(c)                          The “captions” or “headings” in this Agreement are
inserted for convenience of reference only and in no way define, describe or
limit the scope or intent of this Agreement or any of the provisions hereof.

 

(d)                         Buyer shall have the right to assign this Agreement,
and upon notice from Buyer, Seller agrees to convey the Property directly to
Buyer’s assignee provided that Buyer and/or assignee have fulfilled all Buyer’s
obligations under this Agreement.  Seller shall not assign this Agreement
without the prior written consent of Buyer.  Any assignment of this Agreement by
Seller without Buyer’s prior written consent shall be null and void, and of no
force or effect.

 

(e)                          This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns.

 

(f)                           This Agreement, including the exhibits attached
hereto, contains the entire agreement as to the Property between Seller and
Buyer; and there are no other terms, obligations, covenants, representations,
statements or conditions, oral or otherwise, of any kind whatsoever concerning
this sale and purchase.  This Agreement shall not be altered, amended, changed
or modified except in writing executed by the parties hereto.

 

(g)                          This Agreement shall be construed in accordance
with the internal laws of the State of Michigan, without giving effect to its
conflicts of laws provisions.

 

(h)                         All parties to this Agreement having participated
fully and equally in the negotiation and preparation hereof, this Agreement
shall not be more strictly construed, or any ambiguities within this Agreement
resolved, against either party hereto.  It is the intent of Buyer and Seller
that this Agreement be binding on both parties and not illusory. Thus, wherever
this Agreement grants Buyer or Seller discretion, which might otherwise make
this Agreement illusory, the party exercising its discretion must act reasonably
according to commercial standards.

 

(i)                             Subject to any tenants’ rights to the Property,
including under the Master Lease and the Surgery Center Lease, Seller shall
deliver possession of the Property to Buyer at Closing.

 

19

--------------------------------------------------------------------------------


 

(j)                            Time is of the essence of this Agreement and
Buyer and Seller hereby agree that the times provided for in this contract are
reasonable times for each party to complete its respective obligations. If any
of the times provided for in this Agreement fall on a Saturday, Sunday or legal
holiday, said times shall automatically extend to the next full business day.

 

(k)                         This Agreement may be executed or amended in
counterparts, all of which taken together shall constitute one and the same
instrument.  The parties may exchange executed counterparts via electronic
transmission, including e-mail.

 

(l)                             If any of the terms or conditions contained
herein shall be declared to be invalid or unenforceable by a court of competent
jurisdiction, then the remaining provisions and conditions of this Agreement, or
the application of such to persons or circumstances other than those to which it
is declared invalid or unenforceable, shall not be affected thereby and shall
remain in full force and effect and shall be valid and enforceable to the full
extent permitted by law.

 

(m)                     After the Closing, at the request of Buyer and at
Buyer’s expense, Seller shall make available to Buyer the historical financial
information in Seller’s possession regarding the operation of the Property to
the extent required by Buyer in order to prepare stand-alone audited financial
statements for such operations in accordance with generally accepted accounting
principles, as of the end of fiscal year 2013, and any required subsequent date
or period, and to cooperate (at Buyer’s expense) with Buyer and any auditor
engaged by Buyer for such purpose.

 

20.                               Disclosure.  No party may make public
disclosure with respect to this transaction before the Closing except:

 

(a)                                 as may be required by law, including without
limitation disclosure required under securities laws, or by the Securities and
Exchange Commission, or by the rules of any stock exchange;

 

(b)                                 to such title insurance companies, lenders,
attorneys, accountants, partners, directors, officers, employees and
representatives of any party or of such party’s advisors who need to know such
information for the purpose of evaluating and consummating the transaction,
including the financing of the transaction; and

 

(c)                                  to present or prospective sources of
financing.

 

21.                               Cooperation with S-X 3-14 Audit.  The Seller
acknowledges that it is Buyer’s intention that the ultimate acquirer of the
Property will be affiliated with a publicly registered company (“Registered
Company”).  The Seller acknowledges that it has been advised that if such
acquirer is affiliated with a Registered Company, such Registered Company (and
such acquirer) are required to make certain filings with the Securities and
Exchange Commission (the “SEC Filings”) that relate to the most recent
pre-acquisition fiscal year (the “Audited Year”) and the current fiscal year
through the date of acquisition (the “Stub Period”) for the Property.  To assist
Buyer and Registered Company in preparing the SEC Filings, the Seller covenants
and

 

20

--------------------------------------------------------------------------------


 

agrees no later than thirty (30) days after the Closing Date, Seller shall
provide Buyer and the Registered Company with the following information (to the
extent such items are required for the SEC Filings and are not duplicative of
items contained in the Disclosure Materials): (i) access to bank statements for
the Audited Year and Stub Period; (ii) rent roll as of the end of the Audited
Year and Stub Period; (iii) operating statements for the Audited Year and Stub
Period; (iv) access to the general ledger for the Audited Year and Stub Period;
(v) cash receipts schedule for each month in the Audited Year and Stub Period;
(vi) access to invoice for expenses and capital improvements in the Audited Year
and Stub Period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Year and Stub Period; (ix) all leases and 5-year lease schedules; (x) copies of
all insurance documentation for the Audited Year and Stub Period and (xi) copies
of accounts receivable aging as of the end of the Audited Year and Stub Period
along with an explanation for all accounts over 30 days past due as of the end
of the Audited Year and Stub Period.  In addition, no later than thirty (30)
days after the Closing Date, Seller shall provide to Buyer: (1) signed
representation letter in substantially the form attached hereto as Exhibit “F”;
(2) a signed audit request letter in substantially the form attached hereto as
Exhibit “G”; and (3) a signed audit response letter from Seller’s attorney in
substantially the form attached hereto as Exhibit “H”.  Notwithstanding the
foregoing provisions, Seller will not make any information disclosures to Buyer
that would be in violation of HIPAA or other laws relating to privacy and
confidentiality of health care information.

 

(Signatures contained on following pages)

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, under seal.

 

SELLER:

 

BUYER:

 

 

 

UNIVERSITY PHYSICIAN GROUP, D/B/A

 

DOC-WSUPG TROY MOB, LLC

WAYNE STATE UNIVERSITY PHYSICIAN GROUP

 

 

 

 

 

By:

Physicians Realty L.P., its Manager

 

 

 

 

 

 

 

 

 

 

By:

Physicians Realty Trust, its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth P. Lee

9-8-14

 

 

 

 

 

 

Date

 

 

 

 

Name:

Kenneth P. Lee

 

 

By:

/s/ John T. Thomas

9-8-14

 

(Print)

 

 

 

 

Date

Title:

Executive Director

 

 

Name:

John T. Thomas

 

(Print)

 

 

 

(Print)

 

 

 

 

Title:

President & CEO

 

 

 

 

 

(Print)

 

22

--------------------------------------------------------------------------------

 